DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 02/28/2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

Status of Claims
Claims 1-6 are currently pending in the application, of claim 5 is withdrawn from consideration.
Claims 1-5 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wake et al. (U.S. Patent Application Publication 2014/0004438).
In reference to claim 1, Wake teaches a fuel cell system (1) (paragraph [0051]) comprising:
a fuel cell stack (10) that includes a cathode to which an oxidizing gas is supplied and an anode to which a fuel gas is supplied (paragraph [0051], [0053]-[0055]);
an oxidizing gas supply/discharge system (i.e., cathode system) (paragraph [0051], [0067]-[0073]) including a cathode supply piping connected with an inlet of the cathode (see figure 1 below), 
an exhaust gas piping that is connected with an outlet of the cathode (see figure below), 
a bypass piping (32a) (i.e., pipe) that connects the cathode supply piping and the exhaust gas piping (paragraph [0067], [0073]) (see figure below), 
an air compressor (31) (paragraph [0067]),
and a bypass valve (32) (paragraph [0067]) (see figure below);
a fuel gas supply/discharge system (paragraph [0051], [0059]-[0065]);
a controller (80) (i.e., control unit) (paragraph [0105]).
As to the following limitations:
“configured to execute supply control of the oxidizing gas to the cathode” associated with the oxidizing gas supply/discharge system.
“discharges into an atmosphere an exhaust gas containing a cathode off-gas discharged from the cathode” associated with the exhaust gas piping.
“to compress air containing the oxidizing gas to feed to the cathode supply piping” associated with the air compressor.
“configured to adjust a flow rate of the air flowing in the bypass piping” associated with the bypass valve.
“configured to execute supply control of the fuel gas to the anode” associated with the fuel gas supply/discharge system.
“to detect a fuel gas concentration in the exhaust gas” associated with the fuel gas sensor.
“to control operations of the oxidizing gas supply/discharge system and the fuel gas supply/discharge system, and control power generation of the fuel cell stack, wherein, when detecting a fuel gas concentration abnormality that the fuel gas concentration exceeds a predetermined allowable value during the power generation of the fuel cell stack, the controller increases a flow rate of the air fed by the air compressor, and controls an opening of the bypass valve to execute exhaust gas dilution control for increasing a ratio of a flow rate of the air flowing out from the bypass piping to the exhaust gas piping with respect to a flow rate of the air to be supplied to the fuel cell stack.” associated with the controller.
such limitations are interpreted to be functionally defined limitations of the claimed system (see MPEP 2114(I)). It is submitted that the system of Wake possess the requisite claimed structure (i.e., a fuel cell stack, an oxidizing gas supply/discharge system, a bypass piping, an air compressor, a bypass valve, a fuel gas supply/discharge system, a fuel gas sensor, and a controller), such that it would necessarily follow that the system would be capable of performing the recited functionality. Nonetheless, related to point a-g above, Wake teaches:
related to point a and c above - when operating in accordance with an instruction from the ECU 80, the compressor 31 suctions the air (ambient air) containing oxygen and 
related to point b above - an outlet of the cathode flow passage 13 is connected to a pipe 32a, the back pressure valve 32, a pipe 32b, the diluter 40, and a pipe 32c in this order. The cathode off-gas (oxidant off-gas) exhausted from the cathode flow passage 13 is discharged to the outside of the vehicle through the pipe 32a, etc. (paragraph [0070]).
related to point d above - the back pressure valve 32 is a valve to control a back pressure thereof (pressure of the air, etc. in the cathode flow passage 13), and a pressure of the cathode off-gas flowing through a pass-through pipe 43 described later and configured with a valve of which opening angle is controllable such as a butterfly valve, and a needle valve. The opening angle is controlled by the ECU 80. (paragraph [0072]).
Related to point e above - An anode system includes a hydrogen gas tank 21 (fuel gas supplying unit, fuel gas supplying unit), a shutoff valve 22 of a normally close type, a pressure reducing valve 23 (regulator), an ejector 24, and a purge valve 25 of a normally close type. (paragraph [0059]).
related to point f above - the hydrogen gas sensor 36 is a sensor of, for example, a catalytic combustion type, for detecting a hydrogen concentration and attached to the pipe 32c. The hydrogen gas sensor 36 detects a hydrogen concentration in the diluted gas exhausted outside the vehicle and supplies the result to the ECU 80. (paragraph [0090]).
Related to point g above - The ECU 80 includes a function of controlling the stoichiometric ratio of oxygen supplied to the cathode by controlling (varying) a flow 
As such, it is interpreted that the system of Wake inherently possess the recited functionalities based on the characteristics above.

    PNG
    media_image1.png
    618
    921
    media_image1.png
    Greyscale

In reference to claim 2, Wake teaches a controller (80) (paragraph [0105]) (see figure above). As to the limitation “executes a warm-up operation of raising a temperature of the fuel cell stack upon activation of the fuel cell stack, and executes the exhaust gas 27US 140A6104-AO English spec_for_filing. doc dilution control when detecting the fuel gas concentration abnormality during execution of the warm-up operation.”, such limitation is interpreted to be a functionally defined limitation of the claimed system (see MPEP 2114(I)). It is 
In reference to claim 3-4, Wake teaches a controller (80) (paragraph [0105]) and a compressor (31) (paragraph [0067]) (see figure above). As to the limitation “during the exhaust gas dilution control, the controller performs control such that an increase amount of the flow rate of the air flowing out from the bypass piping and an increase amount of the flow rate of the air fed by the air compressor become equal.” and “to change the flow rate of the air to be fed while maintaining power consumption, the air compressor is driven by power of the fuel cell stack, and during the exhaust gas dilution control, the controller increases the flow rate of the air fed by the air compressor while constantly maintaining power to be supplied from the fuel cell stack to the air compressor.”, such limitations are interpreted to be functionally defined limitations of the claimed system (see MPEP 2114(I)). It is submitted that the system of Wake possess the requisite claimed structure (i.e., a fuel cell stack, an oxidizing gas supply/discharge system, a bypass piping, an air compressor, a bypass valve, a fuel gas supply/discharge system, a fuel gas sensor, and a controller), such that it would necessarily follow that the system would be capable of performing the recited functionality. Nonetheless, Wake teaches The ECU 80 includes a 
In reference to claim 5, Wake teaches the system as described above in claim 1 and 4. As to the limitations “the air compressor is driven with same power consumption, a pressure ratio of a pressure of the air flowing into the air compressor with respect to a pressure of the air fed by the air compressor, and the flow rate of the air fed by the air compressor are associated on a one-on-one basis, a decrease in the pressure ratio with respect to an increase in the flow rate of the air fed by the air compressor in a low flow rate region is smaller than the decrease in the pressure ratio with respect to the increase in the flow rate of the air fed by the air compressor in a high flow rate region in which the flow rate of the air fed by the air compressor is larger than the flow rate of the air fed by the air compressor in the low flow rate region, and the controller drives the air compressor at a target flow rate included in the low flow rate region before the execution of the exhaust gas dilution control, and drives the air compressor at a target flow rate included in the high flow rate region during the exhaust gas dilution control.”, such limitations are interpreted to be functionally defined limitations of the claimed system (see MPEP 2114(I)). It is submitted that the system of Wake possess the requisite claimed structure (i.e., a fuel cell stack, an oxidizing gas supply/discharge system, a bypass piping, an air compressor, a bypass valve, a fuel gas supply/discharge system, a fuel gas sensor, and a controller), such that it would necessarily follow that the system would be capable of performing the recited functionality. Nonetheless, Wake teaches when a rotational speed of the compressor 31 (stoichiometric ratio control unit) is controlled, a 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tighe et al. (U.S. Patent Application Publication 2011/0143241).
Kumei et al. (U.S. Patent Application Publication 2012/0276460).
Naganuma et al. (U.S. Patent Application Publication 2013/0040219).
Wake et al. (U.S. Patent Application Publication 2013/0244125).
Takashi et al. (U.S. Patent Application Publication 2019/0020046). 
Watanabe et al. (U.S. Patent Application Publication 2019/0273273).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723